Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final Office action is in reply to the request for continued examination filed 8/27/2021.
Claims 1-42 were previously cancelled.
Claims 43-46, 57, 58 and 62 have been amended.
Claims 43-68 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/27/2021.

Response to Amendments
Applicant’s amendments to the specification filed 8/27/2021 have been accepted; the objection has been withdrawn.
Applicant’s amendments to claims 47 and 64 overcome the claim objection; the objection has been withdrawn.
Applicant’s amendment to claim 64 overcomes the USC 112 rejection; the rejection has been withdrawn.
With respect to the 35 USC 103 rejection, applicant’s arguments have been considered but are not persuasive. Applicant argues Psota reference, however Psota is no longer used in the current rejection therefore the arguments are moot. Examiner has modified the rejection based on applicant’s amendments and addressed each of applicant’s claims in this Non-Final rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43-45, 50-53, 55-61, and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk et al., US Patent Application Publication No US 2019/0130282A1 in view of Sarver, US Patent Application Publication No US2015/0379655A9.
With respect to Claims 43, 55 and 58,
Quirk discloses,
A non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor to create an application to train a neural network (¶36: “...FIG. 1 shows a system 102 that includes a training framework 104 and an application framework 106. The training framework 104 generates a linking component 108 through a machine-learning process. The application framework 106 provides various applications systems 110 that apply the linking component 108...”;¶45;¶83: “...FIG. 4 shows a search system 126 that can apply the linking component 108 trained by the training framework 104...”;¶88: “... The linking component 108 performs nomenclature normalization on the input item 402 and/or the original candidate documents 410...”;¶86: “..the search system 126 provides an entity-mapped input item 414...”;¶90: “...the matching component 416 can perform matching by converting the entity-mapped input item 414 into a first semantic vector in low-dimensioned semantic space (e.g., using a first deep neural network), and convert each entity-mapped document into a second semantic vector in the same low-dimensioned semantic space (e.g., using a second deep neural network)...”;¶126: “...Advancing to FIG. 10, this figure shows a recursive neural network (RNN) 1002 that can implement the linking component 108. In one implementation, the RNN 1002 can be trained to implement one of the individual type-specific linking components (704, 706, 708 . . . 710) of FIG. 7. In another implementation, the RNN 1002 can be trained to implement the global linking component 802 of FIG. 8...”;¶150: “...hardware logic component(s) 1512 may include a collection of programmable hardware logic gates that can be set to perform different application-specific tasks...”;¶158: “.Each component of the training framework, and each application system, is implemented by hardware logic circuitry, the hardware logic circuitry corresponding to: (a) one or more hardware processors that execute machine-readable instructions stored in a memory, and/or by (b) one or more other hardware logic components that perform operations using a task-specific collection of logic gates...”; claim 18: “...training the linking component using a computer-implemented machine-learning process, based, in part, on the set of filtered training examples...”)
a) collecting data from one or more data sources (¶36: “..FIG. 1.... The linking component 108 performs the task of mapping one or more respective entity mentions in a document, or in some other text-related context, to one or more respective entity identifiers..…”;¶50: “...The text corpus in the data store 114 can correspond to any textual resources pertinent to a subject matter environment...”; ¶73: “...Each application system may provide interface functionality 132 through which a user may interact with the application systems 110, and through which the application system can interact with other system resources...”; ¶85)
b) performing distant supervision training on a recurrent neural network with a first machine learning algorithm with a training dataset comprising at least a portion of the indicia (¶45: “...a training component 124 uses a machine-learning process to generate the linking component 108 based on the training set. The training component 124 performs this task by iteratively generating a set of parameter values Λ that collectively define a machine-learned model...”;¶46: “...the training framework 104 applies a distant supervision strategy to train the linking component 108, e.g., by leveraging the ontology(ies) in the data stores 116 to produce labeled training examples …”;¶126: “...Advancing to FIG. 10, this figure shows a recursive neural network (RNN) 1002 that can implement the linking component 108. In one implementation, the RNN 1002 can be trained to implement one of the individual type-specific linking components (704, 706, 708 . . . 710) of FIG. 7. In another implementation, the RNN 1002 can be trained to implement the global linking component 802 of FIG. 8...”;¶128: “...each processing unit corresponds to a Long Short-Term Memory (LSTM) unit, or a Gated Recurrent Unit (GRU), or some other neural network unit...” )
the first machine learning algorithm comprising one of a naive Bayes classification, a random forest, and deep learning wherein the distant supervision training comprises positive-unlabeled learning with the training dataset as the positive class; (¶36: “..a system 102 that includes a training framework 104 and an application framework 106. The training framework 104 generates a linking component 108 through a machine-learning process...”; ¶46: “...the training framework 104 applies a distant supervision strategy to train the linking component 108, e.g., by leveraging the ontology(ies) in the data stores 116 to produce labeled training examples...”; ¶69: “... The training component 124 generates the linking component 108 based on the filtered training examples in the data store 122...each example provided by the filtering component 118 corresponds to a positive training example…”;¶90: “...deep neural network...”; ¶111: “.., the training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708, . . . , 710)...”; ¶136, “...FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108…”)
applying a data mining task process to the set of data to identify a set of improper indicia within the set of data;(¶36: “... a system 102 that includes a training framework 104 and an application framework 106...”;¶50: “...The text corpus in the data store 114 can correspond to any textual resources pertinent to a subject matter environment......”;¶72: “...FIG. 1 generally shows a plurality of applications systems (126, 128, 130...) that can leverage the linking component 108 to perform various functions. For example, the first application system 126 can apply the linking component 108 to find at least one document (or other textual content item) that pertains to a specified entity. Or the first application system 126 can apply the linking component 108 to find two or more documents that pertain to at least one common entity, and/or which have some other entity-based relation. A second application system 128 can apply the linking component 108 in the course of creating a new document. A third application system 130 can apply the linking component 108 as a preliminary operation to some other “downstream” operation, such as relation extraction or document clustering, etc..”; Fig 4, Fig 12; ¶83: “..FIG. 4 shows a search system 126 that can apply the linking component 108 trained by the training framework 104. Generally, the purpose of the search system 126 is to find one or more documents of interest, given a specified input item 402...”; ¶85: “..., one or more remote servers implement the search system 126...Alternatively, the search system 126 may correspond to a local application provided by the local user computing device 406, or a distributed application provided by both the local user computing device 406 and remote computing functionality, etc...”; ¶89: “... search system 126 provides an entity-mapped input item 414...”; ¶90: “...A matching component 416 compares the entity-mapped input item 414 with the entity-mapped documents 412 to generate a match result...”) Examiner interprets the training framework and search system including various applications systems finding, extracting, clustering documents, linking and matching component of Quirk and as teaching the intended function of applicant’s “data mining task process”.
c) running the first machine learning algorithm on a plurality of real estate documents to determine a plurality of commonly associated real estate properties for at least a portion of the plurality of real estate documents, wherein at least one of the commonly associated real estate properties comprises a primary residence; (Abstract: “..The technique then applies a machine-learning process to generate a linking component based, in part, on the set of filtered training examples...”;¶43: “...the system 102 can be applied to any subject matter environment(s)...”;Fig 1-Fig 4, ¶45: “...a training component 124 uses a machine-learning process to generate the linking component 108 based on the training set. The training component 124 performs this task by iteratively generating a set of parameter values Λ that collectively define a machine-learned model. The linking component 108 corresponds to computing equipment that runs the machine-learned model. Once trained, the training component 124 transfers the linking component 108 to the application framework 106. The training component 124 performs this task by transferring the set of parameter values Λ that define the machine-learned model to the application framework 106...”;¶50: “...the text corpus may generally pertain to a first subject matter domain, yet any application system may apply the trained linking component 108 to a second subject matter domain, where the first subject matter domain differs from the second subject matter domain...”;Fig 2, ¶53: “...an example of the manner in which the generating component 112 creates an initial training example...”;¶55: “...the generating component 112 will store an initial training example that includes: (1) an entity mention (“ER-alpha”) 214 that matches the reference term 216 in the HGNC ontology; (2) the entity identifier 208 associated with the entity mention 214; and (3) a textual context 218 in which the entity mention appears...”;¶62: “...Note that the filtering component 118 has the effect of placing limitations on the training set that is fed to the training component 124. But these restrictions do not extend to the application of the trained linking component 108 by the application framework 106...”;¶63: “... Different environments can adopt different rules...”;¶72: “..., the first application system 126 can apply the linking component 108 to find at least one document (or other textual content item) that pertains to a specified entity. Or the first application system 126 can apply the linking component 108 to find two or more documents that pertain to at least one common entity, and/or which have some other entity-based relation...”; ¶111: “...the training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708, . . . , 710)...”; ¶136, “...FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108...”)
Quirk teaches a method/system for processing documents via a training framework utilizing a distant supervision strategy, an application framework and a variety of machine learning models. Quirk further teaches that the system 102 can be applied to any subject matter environment(s)...” A person of ordinary skill in the art would have been motivated to combine the known machine learning and neural network techniques of Quirk to achieve the claimed invention (...running the first machine learning algorithm on a plurality of real estate documents to determine a plurality of commonly associated real estate properties for at least a portion of the plurality of real estate documents...) with a reasonable expectation of success in doing so. " DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). 
c) creating a first training dataset (Fig 2, ¶53: “...an example of the manner in which the generating component 112 creates an initial training example...”;¶55: “...the generating component 112 will store an initial training example that includes: (1) an entity mention (“ER-alpha”) 214 that matches the reference term 216 in the HGNC ontology; (2) the entity identifier 208 associated with the entity mention 214; and (3) a textual context 218 in which the entity mention appears...”)
d) training a second machine learning algorithm with regression modeling by constructing an initial model by assigning probability weights to predictor variables Fig 1, 4, 10, ¶61: “...the filtering component 118 discounts a training example by reducing a weight value assigned to the training example, which has the effect of diminishing its impact on the subsequent training operation...”;¶71- ¶73, ¶90: “...convert each entity-mapped document into a second semantic vector in the same low-dimensioned semantic space (e.g., using a second deep neural network)...”;¶104:”...  The type-specific linking component then determines a score for the entity type in question, based on the textual context. That score reflects the likelihood that the identified entity mention corresponds to the particular entity type associated with the type-specific linking component...”;¶105; ¶111: “...the training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708, . . . , 710). As described, each such type-specific linking component corresponds to a binary classifier that provides a score reflecting the probability that an identified entity mention corresponds to particular entity type...”;¶134: “...The various weighting terms (W) and bias terms (b) symbols represent sets of machine-learned weighting parameter values, with subscripts associated with the above-defined symbols...”; ¶135: “...the classification logic 1030 can correspond to any machine-trained model, such as a feed-forward neural network, a logistic regression model, etc...”;¶136: “....FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108. In yet another case, the linking component 108 can be implementing using a logistic regression model by itself...”)
wherein relationships between the predictor variables and dependent variables are determined and weighted  based on the plurality of commonly associated real estate properties and adjusting the probability weights based on verified data; (¶59: “...the filtering component 118 applies a set of filtering rules (in the data store 120) to each initial training example...”;¶61: “...the filtering component 118 discounts a training example by reducing a weight value assigned to the training example, which has the effect of diminishing its impact on the subsequent training operation...”; ¶63: “...Different environments can adopt different rules...  behavior of any rule can depend on one or contextual factors, including the entity type to which it is applied...”;¶65: “...this filtering rule can provide a particularly high weight value to any training example in which two reference terms that pertain to the same entity appear next to each other (or in defined close textual proximity to each other) within a document...”;¶90: “...matching component... : ¶99: “...A relation extraction component 610 can use any technique to extract relationships between entities. For example, the relation extraction component 610 can identify instances in which a first entity identifier of-interest appears within a prescribed textual distance from a second entity identifier of-interest. The relation extraction component 610 can then apply rules and/or a machine-trained model to determine whether the collected evidence constitutes a relation between the two specified entity identifiers...”; ¶105-107; ¶105: “... A selector component 712 selects among the entity types based on the scores generated by the type-specific linking components (704, 706, 708 . . . 710). For example, the selector component 712 can choose the maximum score generated by the type-specific linking components (704, 706, 708 . . . 710).the selector component 712 provides a conclusion as to what entity the entity mention most likely corresponds. That entity corresponds to whatever entity in the ontology under consideration matches the entity mention in the input item (which has already been determined)....”;¶110;¶111: “...training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708. . . 710). As described, each such type-specific linking component corresponds to a binary classifier that provides a score reflecting the probability that an identified entity mention corresponds to particular entity type...”; ¶113: “...the linking component 802 of FIG. 8 can operate as a one-to-many classifier that includes internal logic that duplicates the operations performed by the linking component 702 of FIG. , the linking component 802 of FIG. 8 can generate an internal score for each particular ontology that takes into account the processing operations that contribute to the scores associated with the other ontologies. In a neural network implementation, this cross-influencing aspect is implicitly captured by learned weighting values associated with the model...”;;¶114;¶128;¶130;¶134: “..The various weighting terms (W) and bias terms (b) symbols represent sets of machine-learned weighting parameter values, with subscripts associated with the above-defined symbols..) Examiner interprets the type-specific score indicating that the identified entity mention corresponds to the particular entity type associated with the type-specific linking component of Quirk as teaching the intended function of applicant’s “verified data”.
training a first neural network with the first training dataset (Fig 1, Fig 3, ¶36: “..FIG. 1 shows a system 102 that includes a training framework 104 and an application framework 106. The training framework 104 generates a linking component 108 through a machine-learning process. The application framework 106 provides various applications systems 110 that apply the linking component 108...”; ¶70: “... The training component 124 can use machine-learning to achieve a specified training objective, such as maximizing the likelihood that the linking component 108 will generate a correct entity identifier (e) given an entity mention (m)...”;¶90: “..the matching component 416 can perform matching by converting the entity-mapped input item 414 into a first semantic vector  (e.g., using a first deep neural network)...”)
e) running the second machine learning algorithm on the plurality of commonly associated real estate properties; (¶90: “...and convert each entity-mapped document into a second semantic vector in the same low-dimensioned semantic space (e.g., using a second deep neural network)...”; ¶99: “...A relation extraction component 610 can use any technique to extract relationships between entities. For example, the relation extraction component 610 can identify instances in which a first entity identifier of-interest appears within a prescribed textual distance from a second entity identifier of-interest. The relation extraction component 610 can then apply rules and/or a machine-trained model to determine whether the collected evidence constitutes a relation between the two specified entity identifiers...”;¶111: “...the training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708, . . . , 710). As described, each such type-specific linking component corresponds to a binary classifier that provides a score reflecting the probability that an identified entity mention corresponds to particular entity type...”; ¶136: “....FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108. In yet another case, the linking component 108 can be implementing using a logistic regression model by itself..
f) determining an improper residency tax status probability of the commonly associated real estate properties. (¶57: “...the linking component 108 leverages this property of mutual exclusivity in determining the probability associated with any mention-identifier pairing...”;¶72: “.... A second application system 128 can apply the linking component 108 in the course of creating a new document. A third application system 130 can apply the linking component 108 as a preliminary operation to some other “downstream” operation, such as relation extraction or document clustering, etc...”; ¶73; Fig 7, ¶102-¶105;¶103: “... the first type-specific linking component 704 can perform an assessment with respect to the entity type of genes. The second type-specific linking component 706 can perform an assessment with respect to diseases, and so on...”; ¶104: “...The type-specific linking component then determines a score for the entity type in question, based on the textual context. That score reflects the likelihood that the identified entity mention corresponds to the particular entity type associated with the type-specific linking component...”;¶105: “... A selector component 712 selects among the entity types based on the scores generated by the type-specific linking components (704, 706, 708 . . . 710). For example, the selector component 712 can choose the maximum score generated by the type-specific linking components (704, 706, 708 . . . 710)...the selector component 712 provides a conclusion as to what entity the entity mention most likely corresponds. That entity corresponds to whatever entity in the ontology under consideration matches the entity mention in the input item (which has already been determined)....”;;¶111: “...training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708. . . 710). As described, each such type-specific linking component corresponds to a binary classifier that provides a score reflecting the probability that an identified entity mention corresponds to particular entity type...”Fig 9, Fig 10, ¶114, ¶130)
creating a second training dataset comprising the first training dataset and one or more proper residency status indicia incorrectly detected as improper residencies after training the first neural network and; (¶50: “...the text corpus may generally pertain to a first subject matter domain, yet any application system may apply the trained linking component 108 to a second subject matter domain, where the first subject matter domain differs from the second subject matter domain...”; ¶72: “.... A second application system 128 can apply the linking component 108 in the course of creating a new document. A third application system 130 can apply the linking component 108 as a preliminary operation to some other “downstream” operation, such as relation extraction or document clustering, etc...”;¶81: “...In some cases, the text corpus corresponds to a first subject matter domain, while the application framework 106 applies the trained linking component 108 in a second domain...¶90: “...convert each entity-mapped document into a second semantic vector in the same low-dimensioned semantic space (e.g., using a second deep neural 
 f) training the first neural network with the second training dataset.(Fig 8-10, ¶61: “...the filtering component 118 discounts a training example by reducing a weight value assigned to the training example, which has the effect of diminishing its impact on the subsequent training operation...”;¶126: “..., the RNN 1002 can be trained to implement one of the individual type-specific linking components (704, 706, 708, . . . 710) of FIG. 7. In another implementation, the RNN 1002 can be trained to implement the global linking component 802 of FIG. 8...”;¶131: “...The RNN 1002 feeds each input vector x.sub.i into appropriate LSTM units along the chains (1004, 1006). For example, the RNN 1002 can feed a first vector x.sub.1 to LSTM units 1010 and 1020, a second vector x.sub.2 to LSTM units 1012 and 1018, and so on. Note that the RNN 1002 will dynamically adapt the lengths of the chains (1004, 1006) to accommodate the length of the input sequence...”; ¶135: “...the classification logic 1030 can correspond to any machine-trained model, such as a feed-forward neural network, a logistic regression model, etc...”;¶136: “..FIGS. 9 and 10 show just two of a 
Quirk teaches a method/system for processing documents via a training framework utilizing a distant supervision strategy, an application framework and a variety of machine learning models. Quirk further teaches that the system 102 can be applied to any subject matter environment(s).. A person of ordinary skill in the art would have been motivated to combine the known machine learning and neural network techniques of Quirk to achieve the claimed invention (determining an improper residency tax status probability of the commonly associated real estate properties) with a reasonable expectation of success in doing so. " DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). 
Quirk discloses all of the above limitations, Quirk does not distinctly describe the following limitations, but Sarva however as shown discloses,
determining one or more improper residency indicia from the data;(¶32: “…The HEV Score is a numerical figure that quantifies the risk that a particular citizen does not live in the home that s/he is purported to live in as their primary residence. Once all of the factors are obtained, a numerical value is placed on each type, then they are added together to represent the risk associated with someone living at a particular address (or not)
real estate documents;(Fig 2, “Local Tax Assessor’s Homestead Exemption Data”, “Department of Motor Vehicles Master Records”, “State Government Voter Records”; a plurality of commonly associated real estate properties for at least a portion of the plurality of real estate documents wherein at least one of the commonly associated real estate properties comprises a primary residence; (¶32: “…The HEV Score is a numerical figure that quantifies the risk that a particular citizen does not live in the home that s/he is purported to live in as their primary residence. HEV Scores are derived by adding together various, proven factors that are associated with each record (after thorough research is completed form a variety of sources). Using the latest technology in "skip-tracing" and/or using methods to find people in addition to researching property records--all on a large scale, Assessure Systems has developed a way to measure all the diverse factors related to home ownership, residency and tax collection. Once all of the factors are obtained, a numerical value is placed on each type, then they are added together to represent the risk associated with someone living at a particular address (or not)…”)
improper residency status indicia; improper residency indicia; improper residency tax probability (¶32: “…Scores will range from 0 to above 30. The lower the HEV Score, the higher the likelihood that the citizen does in fact, live in a different property than the one reported to a Tax Assessor as their primary residence. It is in this case that any tax benefit or deduction, 
c) creating a first training dataset comprising the collected set of data, the improper residency status indicia, and a set of digital proper residency status indicia (¶16: “…provide an operational computing network for tracking a registered user and having means for providing a searchable display for mismatches of addresses of registered Homestead Act participants…”;¶17: “…Individuals who register for exemption from real estate taxes are monitored by an operational computing network for duplicate addresses on a variety of different databases…”;¶31: “…A tax fraud finder network is provided with a device for calculating a score based on information provided to government agencies by using multiple collections of information…”; ¶90: “…a process for locating possible fraudulent violations of the Homestead Act, a list of names and addresses are provided from a Homestead Act local database… a provider database which is connected to a provider microprocessor…The provider microprocessor has Homestead Act finder software…”;¶91: “…The Homestead Act finder software expands the information provided from the local jurisdiction …a record review screen is created with all the information currently in the provider database...”) Examiner interprets the Homestead Act local database of Sarver as teaching the intended function of applicant’s digital proper residency status indicia.

Independent claims 55 and 58 recite substantially similar limitations as independent claim 43 therefore they are rejected based on the same rationale.

With respect to Claims 44 and 59,
Quirk and Sarva disclose all of the above limitations, Sarva further discloses,
wherein the plurality of real estate documents are collected from the one or more data sources based on at least one of an area within a set radial distance from a location, coordinates set by one or more satellites, an area within a set driving distance of a location, a GPS point, an area code, or an area defined by at least three GPS points.(¶16: “…provide an operational computing network for tracking a registered user and having means for providing a searchable display for mismatches of addresses of registered Homestead Act participants…”;¶17: “…Individuals who register for exemption from real estate taxes are monitored by an operational computing network for duplicate addresses on a variety of different databases…”;¶31: “…A tax fraud finder network is provided with a device for calculating a score based on information provided to government agencies by using multiple collections of information…”; ¶90: “…a process for locating possible fraudulent violations of the Homestead Act, a list of names and addresses are provided from a Homestead Act local database
wherein a collection module collects the plurality of real estate documents from the one or more data sources based on at least one of a street address, a parcel, a street, a lot, a zip code, a county, a state, an area drawn on a map, an area within a set radial distance from a location, coordinates set by one or more satellites, an area within a set driving distance of a location, a GPS point, an area code, or an area defined by at least three GPS points (¶16: “…provide an operational computing network for tracking a registered user and having means for providing a searchable display for mismatches of addresses of registered Homestead Act participants…”;¶17: “…Individuals who register for exemption from real estate taxes are monitored by an operational computing network for duplicate addresses on a variety of different databases…”;¶24-¶26; ¶25: “…receiving and sending information to and from various local governments and social network providers. Each registered user is provided with a user identification code which permits the operational computing network to track the registered user throughout different databases…”;¶31; ¶90: “…a process for locating possible fraudulent violations of the Homestead Act, a list of names and addresses are provided from a Homestead Act local database. The list is then provided through the internet to a provider database which is connected to a provider microprocessor…The provider microprocessor has Homestead Act finder software…”;¶91: “…The Homestead Act finder software expands the information provided from the local jurisdiction …a record review screen is The expanded list is then run against all databases sent to the data providers…”) Examiner interprets at least the provider database, provider microprocessor including Homestead Act finder software of Sarva as teaching the intended function of applicant’s collection module.
Quirk and Sarva are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via distant supervision, filtered training data and machine learning techniques of Quirk and the tax fraud tracking method/system as taught by Sarva since it allows for using a variety of databases for collecting/tracking/monitoring user information, to detect real estate tax violations (¶24-¶26, ¶31).

With respect to Claims 45, 57 and 61,
Quirk and Sarva disclose all of the above limitations, Sarva further discloses,
wherein the data source comprises city property records, county property records, city permit records, county permit records, post office address database, state business records, historical real estate listings, rental listings, demolition orders, dumpster orders, portable restroom orders, customer account information from third party companies, social media, phone records, address records, historical credit card history purchase records, satellite images, tax records, street views, online photographs, online videos, signs outside a property, demolition orders, dumpster orders, and portable restroom orders (¶25: “…receiving and sending information to and from various local governments and social network providers. Each registered user is provided with a user identification code which permits the operational computing network to track the registered user throughout different databases, such as a voter registration database, a department of motor vehicles database or partnered databases sold by social networks such as those provided by Lexis or Thomson…’;¶48: “…Name, address and date of birth will be automatically compared by system against original list from Tax Assessor to be certain names and addresses match. Comparison of identification issue date with tax year will be automatically factored in as well. Mismatches are flagged automatically by website…”)
Quirk and Sarva are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via distant supervision, filtered training data and machine learning techniques of Quirk and the tax fraud tracking method/system as taught by Sarva since it allows for using a variety of databases for collecting/tracking/monitoring user information, to detect real estate tax violations (¶24-¶26, ¶31).
With respect to Claim 50,
Quirk and Sarva disclose all of the above limitations, Sarva further discloses, 
wherein the verified data is acquired by a public official inspecting the commonly associated real estate properties (¶52: “…Latest voter roll/registration is obtained from Secretary of State for all registered voters in parish via e-mail attachment. Names, addresses and DOB's are compared to original list from Tax Assessor…”)
Quirk and Sarva are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via distant supervision, filtered training data and machine learning techniques of Quirk and the tax fraud tracking method/system as taught by Sarva since it allows for using a variety of databases for collecting/tracking/monitoring user information, to detect real estate tax violations (¶24-¶26, ¶31).

With respect to Claims 51 and 65,
Quirk and Sarva disclose all of the above limitations, Sarva further discloses, 
further comprising creating an ordered list of initial candidates based on improper residency probability (¶32: “…The HEV Score is a numerical figure that quantifies the risk that a particular citizen does not live in the home that s/he is purported to live in as their primary residence. HEV 
Quirk and Sarva are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via distant supervision, filtered training data and machine learning techniques of Quirk and the tax fraud tracking method/system as taught by Sarva since it allows for using a variety of databases for 

With respect to Claims 52 and 66,
Quirk and Sarva disclose all of the above limitations, Sarva further discloses, 
further comprising assigning a public inspector to one or more candidates with the highest improper residency tax status probability(¶65: “…a Final HEV Score is issued by software and included in Final Report to Tax Assessor…”;¶83: “…After all lists are processed and reviewed for accuracy, they are tabulated and final report issued to Tax Assessor giving statistical analysis and final numbers on "Homestead Exemption Removal" list data…”;¶84: “…Each Tax Assessor will approach the verification process differently for the different Risk classifications assigned by the software. Tax Assessors may decide to pursue "Elevated" risk records more aggressively, while not pursuing "Moderate" and "Low" risk records at all. Or, he or she may decide to pursue "Moderate" and "Elevated" records in the same fashion…”)
Quirk and Sarva are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via distant supervision, filtered training data and machine learning techniques of Quirk and the tax fraud tracking method/system as taught by 

With respect to Claims 53 and 67,
Quirk and Sarva disclose all of the above limitations, Sarva further discloses, 
further updating the residency tax status of the inspected candidate sending an updated residency tax bill (¶83: “…After all lists are processed and reviewed for accuracy, they are tabulated and final report issued to Tax Assessor giving statistical analysis and final numbers on "Homestead Exemption Removal" list data. Additional tax revenue raised by the present invention is clearly marked. Tax Assessor has individual report for each citizen/property so mailer can be sent to citizen to identify why Homestead Exemption is being removed…”)
Quirk and Sarva are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via distant supervision, filtered training data and machine learning techniques of Quirk and the tax fraud tracking method/system as taught by Sarva since it allows for using a variety of databases for collecting/tracking/monitoring user information, to detect real estate tax violations (¶24-¶26, ¶31).
Claims 46 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Sarva in further view of Jost et al., US Patent No US 5,361,201.

With respect to Claims 46 and 62, 
Quirk and Sarva disclose all of the above limitations, the combination of Quirk and Sarva does not distinctly describe the following limitation, but Jost however as shown discloses, 
wherein the predictor variable comprises a water usage change, electricity usage change, gas usage change, street parking occupancy change, driveway parking occupancy change, package delivery frequency change, window adjustment frequency change, visible room light frequency change, a street-side trash can placement frequency change, a mailbox flag status frequency change, a garage door status frequency change, a frequency of phone calls, and a frequency of credit card purchase (col 8, line 61- col 10, line 22: “…Once the predetermined minimum number of sales for a particular geographic area has been met, system 100 determines 1813 medians, averages, and variances for various property characteristics such as sales price, square feet, number of bedrooms, etc. … Property characteristics used as predictor variables in the embodiment illustrated herein include… PREDICTOR VARIABLES IN AREAS MODEL … P.sub.-- COND: condition of parking structure… APNDIFGA: # park spaces differential… Once system 100 has obtained predictor variables as described above for each month in the 
Jost discloses a method/system for real estate appraisal prediction utilizing predictive modeling. Quirk, Sarva and Jost are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via distant supervision, filtered training data and machine learning techniques of Quirk and the tax fraud tracking method/system of Sarva with the real estate appraisal system as taught by Jost since it allows for identifying property characteristics used as predictor variables, training and learning relationships between individual property characteristics and area characteristics (col 2, lines 31-61, col 10, lines 9-26).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Sarver, in further view of Florance et al., US Patent Application Publication No US2003/0229592A1.
With respect to Claim 47, 
Quirk and Sarva disclose all of the above limitations, the combination of Quirk and Sarva does not distinctly describe the following limitations, but Florance however as shown discloses, 
wherein the rental listings comprise a home listing, an AirBnB listing, VRBO listing, or any combination thereof (¶74: “…--any person (subscriber or not) can see "my listings," which includes identification of properties that they own/represent that are shown as being on the market…”;¶99: “…residential real estate listings…”;¶216)
Florance discloses a method/system for the collection, distribution and use of information in connection with residential and commercial real estate. Quirk, Sarva and Florance are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via distant supervision, filtered training data and machine learning techniques of Quirk and the tax fraud tracking method/system of Sarva with the techniques for creating a real estate data model as taught by Florance since it allows for providing information relating to a real estate property (¶130-¶132, ¶210-¶216).

Claims 48 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Sarva in further view of Qiu et al., US Patent Application Publication No US 2015/0178827A1.
With respect to Claim 48 and 63,

wherein the improper residency probability comprises an improper occupancy tax probability (¶20: “…the output of the model generator 12 includes (1) a set of explanatory variables representing specific property-related (and typically loan-related) attributes that have correlations with tax delinquency risk, and (2) a corresponding set of coefficients representing the strength and type (positive or negative) of the correlation…”;¶21: “…Other types of property-related attributes may also be considered… Examples include multiple-property ownership by the borrower, non-occupancy of the property by the borrower, whether a construction permit or construction loan was recently issued for the property…”;¶22: “…the tax delinquency predictor 10 uses the model coefficients, in combination with tax data and loan-level data (and/or other property-related data) for specific properties, to generate the tax delinquency risk scores for specific properties…”)
wherein the predictor variables comprise predictor tax variables. (¶13: “…The system includes a tax delinquency predictor component 10 that generates property-specific tax delinquency risk scores. Each such score represents, or is positively correlated with, a predicted likelihood that a corresponding residential real estate property will, within a defined time period, become tax delinquent if no preemptive action is performed…”;¶20: 
Qiu teaches a method/system for assessing property-specific tax delinquency risk. Quirk, Sarva and Qiu are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via distant supervision, filtered training data and machine learning techniques of Quirk and the tax fraud tracking method/system of Sarva with the tax delinquency predictor teachings of Qiu since it allows for determining the likelihood that a property will become tax delinquent within a selected time period (Abstract, ¶13, ¶20).

Claims 54 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Sarva in further view of Miller, US Patent Application Publication No 2012/0036053A1.
With respect to Claims 54 and 68,
Quirk and Sarver disclose all of the above limitations, the combination of Quirk and Sarva does not distinctly describe the following limitations, but Miller however as shown discloses, 
wherein the commonly associated real estate properties further comprise a primary residence associated with an individual and a rental listing associated with the individual.(Fig 9A, ¶153: “…The attribute "propertyId" denotes the unique system generated number that identifies the primary residence for the taxId... The attribute "firstName" denotes the first name of the tax filer…. The attribute "ownRentalProperty" denotes an indicator that is used to identify the tax filer as an owner of a rental property… The attribute "is Tenant" denotes an indicator that states that the tax filer has leased property for the tax year…”)
Miller discloses a method/system for assessing property-specific tax delinquency risk. Quirk, Sarver and Miller are directed to the same field of endeavor since they are related to collecting, analyzing/correlating and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via distant supervision, filtered training data and machine learning techniques of Quirk and the tax fraud tracking method/system of Sarva with the tax liability and deductions verification techniques as taught by Miller since it allows for identifying discrepancy information reported by taxable entities (Abstract, ¶150, ¶153)

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Sarver, in further view of Florance et al., US Patent Application Publication No US2003/0229592A1.
With respect to Claim 64, 

wherein the rental listings comprises a home leasing website, AirBnB, VRBO, or any combination thereof (¶56: “…The system uses linked databases and computers to provide a wide array of digital service offerings including a leasing marketplace…”;¶60: “…Digital leasing marketplace--provides the information required to efficiently conduct commercial real estate leasing transactions, both between brokers and between owners and brokers…”; ¶74: “…any person (subscriber or not) can see "my listings," which includes identification of properties that they own/represent that are shown as being on the market…”;¶130: “…the information stored in the database also includes at least one of the following …rental price of the commercial real estate…”; ¶132: “…The exchange and market includes a database for storing information about commercial real estate, and computers and communication equipment for allowing a plurality of users to query the database, add data to the database, and retrieve the information from the database. The database contains data records, including information pertaining to lease information, …”)
Florance discloses a method/system for the collection, distribution and use of information in connection with residential and commercial real estate. Quirk, Sarva and Florance are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would .

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Sarva Jost, in further view of Qiu et al., US Patent Application Publication No US 2015/0178827A1.
With respect to Claim 49,
Quirk, Sarva and Jost disclose all of the above limitations, the combination of Quirk, Sarva and Jost does not distinctly describe the following limitations, but Qiu however as shown discloses, 
wherein the predictor variables comprise predictor tax variables. (¶13: “…The system includes a tax delinquency predictor component 10 that generates property-specific tax delinquency risk scores. Each such score represents, or is positively correlated with, a predicted likelihood that a corresponding residential real estate property will, within a defined time period, become tax delinquent if no preemptive action is performed…”;¶20: “…the output of the model generator 12 includes (1) a set of explanatory 
Qiu teaches a method/system for assessing property-specific tax delinquency risk. Quirk, Sarver, Jost and Qiu are directed to the same field of endeavor since they are related to collecting, analyzing/correlating and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via distant supervision, filtered training data and machine learning techniques of Quirk and the tax fraud tracking method/system of Sarva with the real estate appraisal system of Jost and the tax delinquency predictor teachings of Qiu since it allows for determining the likelihood that a property will become tax delinquent within a selected time period (Abstract, ¶13, ¶20).

Conclusion
References cited but not used:
Kong, US Patent No US 9,990,639 B1, “Automatic Detection of Fraudulent Real Estate Listings”, relating to predicting fraudulent real estate data using a trained (training set of feature vectors from trained data) model.
Ignatyev, US Patent Application Publication No US 2017/0236060 A1 “System and Method for Automated Detection of Incorrect Data”, relating to method/system for the automated detection of incorrect data during a data 
Warren et al., US Patent No US 9,645,988 B1, “System and Method for Identifying Passages in Electronic Documents”, relating to searching an electronic document for passages relating to a concept being searched for, where the concept is expressed as a word or plurality of words, the method including deconstructing by a computer processor training electronic texts stored on a computer readable into a stream of features.
Huszar et. al US Patent Application Publication No US 2018/0240031A1 “Active Learning System”, relating to systems and methods providing a deep neural network trained via active learning.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                            /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629